Citation Nr: 1011353	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which granted service connection for 
bilateral hearing loss and assigned a 0 percent rating as of 
July 3, 2006.  In August 2009, the Board remanded the appeal 
for additional development.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Initially, the Board notes that in May 2007 the Veteran 
requested a hearing before a Veterans' Law Judge traveling to 
the RO (a Travel Board Hearing).  However, he failed to show 
for his first Travel Board Hearing in February 2008 and 
thereafter failed to show for his rescheduled hearing in 
August 2008.  The Veteran did not provide VA with good cause 
for this failure to appear for this second hearing.  
Therefore, the Board finds that it may adjudicate the claim 
without further regard to the Veteran's hearing request 
because such request is know deemed withdrawn. 

Next, the Board notes that in April 2007 the Veteran notified 
VA that he had to leave his job because of his bilateral 
hearing loss.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) held that a claim for a 
higher evaluation also includes a claim for a total rating 
based on individual unemployability (TDIU) when the appellant 
claims he is unable to work due to a service connected 
disability.  Given the above, the Board finds that the RO 
should contact the Veteran to see if he wishes to pursue a 
claim for TDIU and, if he does, take appropriate action. 




FINDING OF FACT

As of July 3, 2006, the audiometric test results obtained 
during examination by VA audiologists correspond to a numeric 
designation of no greater than I in the right ear and IV in 
the left ear.


CONCLUSION OF LAW

From July 3, 2006, the Veteran has not met the criteria for a 
compensable rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Thus, because the 
notice that the Veteran was provided before service 
connection was granted was legally sufficient (i.e., the 
August 2006 38 U.S.C.A. § 5103(a) notice letter provided to 
the Veteran prior to the September 2006 rating decision), 
VA's duty to notify in this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
file all identified and available post-service treatment 
records.  The Veteran was also afforded VA examinations in 
August 2006 and November 2009.  Moreover, the Board finds 
that these examinations are adequate for rating purposes and, 
as to the November 2009 VA examination, satisfies the Board's 
August 2009 remand directives.  The Board has reached this 
conclusion because the examinations includes a comprehensive 
examination of the claimant that allows the Board to rate the 
severity of his disability under all relevant Diagnostic 
Codes after, as to the later examination, a review of the 
record on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008) (holding that only substantial, and not strict 
compliance with the terms of a remand request, is required); 
Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there 
was no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim in July 2006, the rating 
assigned for hearing loss is determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the Veteran's case, audiometric testing conducted at VA in 
August 2006 showed puretone thresholds of 10, 20, 60, and 65 
decibels in the right ear and puretone thresholds of 20, 60, 
75, and 75 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 39 decibels in 
the right ear and 58 decibels in the left ear.  Speech 
recognition ability was 92 percent in the right ear and 80 
percent in the left ear.

At the subsequent November 2009 examination, audiometric 
testing showed puretone thresholds of 10, 10, 60, and 60 
decibels in the right ear and puretone thresholds of 15, 65, 
75, and 90 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 35 decibels in 
the right ear and 61 decibels in the left ear.  Speech 
recognition ability was 96 percent in the right ear and 82 
percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's right ear hearing 
loss, at its very worst, is assigned a numeric designation of 
I and the left ear hearing loss, at its very worst, is 
assigned a numeric designation of IV.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as noncompensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Fenderson, supra.

Based on the Veteran's and his representative's written 
statements to the RO, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran and his representative claim that the rating schedule 
does not adequately compensate the claimant for the problems 
caused by his bilateral hearing loss, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his bilateral hearing loss, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
doctors.  In this regard, the Veteran is credible to report 
on what he sees and feels and others are credible to report 
on what they can see.  See Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra; also see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For example, the Veteran 
is competent to report that he has problems hearing people 
talk.  However, the Veteran and his representative are not 
competent to opine as to the claimant's puretone thresholds 
or speech recognition ability because such opinions requires 
medical expertise which they have not been shown to have and 
these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the 
Board finds more competent and credible the medical opinions 
provided by the experts at the Veteran's audiological 
examinations than his and his representative's lay 
assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

In adjudicating the current appeal for a higher evaluation, 
the Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a compensable rating for bilateral 
hearing loss must be denied. 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


